DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 7 and 9 have been amended. 
		Claims: 8 and 10 have been cancelled. 

	Examiner’s Notes:
	The applicant’s amendments are directed towards incorporating the previously recited dependent claim 8 into independent claim 7 and dependent claim 10 into independent claim 9 and as such has been entered by the examiner as said previous limitations have already been presented and addressed.



Response to Arguments
Applicant’s arguments filed 05/16/22 with regards to claims 7 and 9 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that 3GPP in view of Ryu fails to disclose the amended limitation of “the transmission and/or reception circuitry transmits the registration request message to the core network in a case that the UE changes at least the Mobile Station Classmark 2 or the supported codecs.” as Ryu merely discloses that a change of “MS Classmark 2, MS Classmark 3 and/or Supported Codecs” can be a condition for initiating the stand-alone TAU … (See Pages 3-6 of Applicant’s Arguments filed on 05/16/22).

EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The combinations of the teachings of 3GPP in view of Ryu together as a whole does disclose the applicant’s argued limitations of “the transmission and/or reception circuitry transmits the registration request message to the core network in a case that the UE changes at least the Mobile Station Classmark 2 or the supported codecs.” as will be apparent in the following explanations provided below. 

	The examiner directs the applicant to the highlighted portion of the 3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 seen below:
    PNG
    media_image1.png
    1015
    949
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    417
    1356
    media_image2.png
    Greyscale

	As can be seen from the highlighted portions of 3GPP seen above, 3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 discloses 5G SRVCC UE includes the SRVCC capability indication and GERAN MS Classmark 2/3 and supported codecs IE in the registration request message and the AMF stores this information for SRVCC operation and Fig. 3.1-1 shows the UE transmitting the registration request message to the RAN which is sent to the AMF at steps 1-3 which clearly reads upon the argued limitations of “wherein the transmission and/or reception circuitry transmits the registration request message to the core network”.

While 3GPP discloses the UE transmitting a registration request message, 3GPP fails to explicitly disclose that said registration request message is in response to a change in either the Classmark 2 or the supported codecs and therefore fails to disclose “transmits the registration request message to the core network in a case that the UE changes at least the Mobile Station Classmark 2 or the supported codecs”.

However, these missing aspects of 3GPP are taught by the disclosure of Ryu, [0146], [0157], [0455] & [0472]-[0473] seen below:

[0146] A stand-alone TAU occurs when a GPRS-attached or E-UTRAN-attached UE experiences any of the following conditions: 


[0157] for a SR-VCC capable UE, a change of MS Classmark 2, MS Classmark 3 and/or Supported Codecs.


[0455] In the 5G system, registration update which integrates the TAU (Tacking Area Update) procedure and the attachment procedure used in the conventional EPS was proposed. In the present description, the registration update procedure and the tracking area update procedure may be interpreted as the same/equivalent operation. In addition, the registration update procedure may be called a registration procedure or a registration area update procedure.


[0472] 2. The UE recognizes operation for mobility configuration and initiates a registration procedure (or TAU procedure) (i.e., transmits a registration (update) request message or a TAU request message) when mobility configuration update (or registration request) is indicated in the cause or IE in the paging message or NAS message (e.g., registration update command message) or according to determination of situation (i.e., because the network directly requests that the UE trigger registration update).


[0473] That is, when the UE wants operation different from mobility operation that the UE requested to the network in previous registration update, the UE sends the registration update message (or registration (update) message or TAU request message) including the corresponding value to the network (i.e., AMF).


	
As can be seen from the highlighted portions of Ryu seen above, Ryu, [0146] discloses a stand-alone TAU occurs when the UE experiences any of the following conditions: and Ryu, [0157] discloses for a SR-VCC capable UE, a change of MS Classmark 2, MS Classmark 3 and/or Supported Codecs and Ryu, [0455] discloses that the registration update procedure and the tracking area update procedure may be interpreted as the same/equivalent operation and Ryu, [0472]-[0473] discloses the UE initiates a registration procedure or TAU procedure that involves the transmission of a registration request or TAU request message according to the determination of a specific situation and discloses the UE sends the registration message or TAU message to the network such as the AMF which clearly indicates to one of ordinary skill in the art to recognize and find obvious that a registration message is transmitted to the core network AMF during the TAU procedure that is a result of the UE experiencing a change of MS Classmark 2, MS Classmark 3 and/or Supported Codecs and which clearly reads on the applicant’s argued limitations of “the transmission and/or reception circuitry transmits the registration request message to the core network in a case that the UE changes at least the Mobile Station Classmark 2 or the supported codecs.”

	And as such one of ordinary skill in the art would recognize and find obvious that the transmission of the registration request message disclosed in the teachings of the invention of 3GPP can be modified to be transmitted in response to changes of MS Classmark 2, MS Classmark 3 and/or Supported Codecs disclosed in the teachings of Ryu and the combination of 3GPP in view of Ryu would therefore read on the applicant’s claimed invention.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645